ACCEPTED
                                                                                            03-17-00873-CV
                                                                                                  21621107
                                                                                  THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                           1/4/2018 5:29 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK




                                                                          FILED IN
                                   NO. 03-17-00873-CV              3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   1/4/2018 5:29:01 PM
                                                                     JEFFREY D. KYLE
                               IN THE COURT OF APPEALS                     Clerk
                           THIRD JUDICIAL DISTRICT OF TEXAS
                                       AT AUSTIN


          OCAMPO PARTNERS, LTD., BELCO EQUITIES, INC.,
     RIVERHORSE EQUITIES II, LTD. AND DOUGLASS McDERMOTT
      AS TRUSTEE OF THE RUDY BELTON MANAGEMENT TRUST,
                                       Appellants

                                            v.

     JOHN KOREN, INDIVIDUALLY AND DERIVATELY ON BEHALF
    OF RIVERHORSE EQUITIES, L.P. AND CHEVY CHASE EQUITIES,
        LTD., PATRICIA McGOVERN, RICHARD BRESSLER AND
                        STEFANIA KOREN,
                                        Appellees.



                      On Appeal from Cause No. D-l-GN-17-002572
               In the 126th Judicial District Court of Travis County, Texas
                                The Honorable John Dietz


        REAL PARTIES IN INTEREST’S UNOPPOSED FIRST MOTION
             FOR EXTENSION OF TIME TO FILE RESPONSE
               TO PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE COURT OF APPEALS:

         Real Parties in Interest John Koren, individually and derivatively on behalf of

Riverhorse Equities, L.P. and Chevy Chase Equities, Ltd., Patricia McGovern,


03 2760-67128/4851 -4164-7194.1
Richard Bressler, and Stefania Koren (collectively “Real Parties in Interest”) file

this First Motion for Extension, pursuant to Tex. R. App. P. 10.5(b), seeking an

additional two weeks to file their response to the Petition for Mandamus from

January 8, 2018 to January 22, 2018. In support of this Motion, the joint movants

would respectfully state:

                                    I. INTRODUCTION

          1.       Relators filed their Petition for Writ of Mandamus (the “Petition”) on

December 28, 2017, seeking review of an Order Denying Motion to Disqualify

Counsel entered on December 27, 2017 (the “Order”). On December 29,2017 filed

an Emergency Motion for Temporary Relief (“Emergency Motion”) seeking to stay

certain discovery responses by Relators in the underlying proceeding pending

mandamus review.

         2.       On December 29, 2017, this Court issued an Order granting temporary

relief staying Relators’ responses to discovery until Monday, January 22, 2018, and

providing for Real Parties in Interest to respond to the Relators’ Petition on or

before Monday, January 8, 2018.

         3.       Counsel for the Real Parties in Interest require additional time to

respond to the Petition for the reasons set forth herein, including that Findings of

Fact and Conclusions of Law with respect to the Order were requested on December

29, 2017 and are pending entry early next week. Relators do not oppose such


03 2760-67128/4851 -4164-7194.1
extension, provided a commensurate extension of the temporary relief and stay of

Relators’ responses to discovery is also granted.

                                II. ARGUMENT & AUTHORITIES

         A.       Motion to Extend Time to File Response

         4.       The Court has the authority to extend the Real Parties in Interest’s

deadline to respond to the Petition pursuant to Texas Rule of Appellate Procedure

10.5(b)(1). The current deadline to respond to the Petition is Monday, January 8,

2018.

         5.      Counsel for the Real Parties in Interest, Eric Taube and Jamie

McGonigal, require additional time to respond to the Petition due to the intervening

holiday, as well as other pending matters. Additionally, Findings of Fact and

Conclusions of Law with respect to the Order were requested on December 29,

2017, and are pending entry in the underlying proceeding early next week.

         6.      Real Parties in Interest therefore request a two-week extension of their

response deadline from January 8, 2018 to January 22, 2018.               The requested

extension will not prejudice any party, and is the first such request. Respondent

does not oppose this extension. Relators similarly do not oppose such extension,

provided the temporary relief and stay of their responses to discovery is also

extended for two weeks from January 22, 2018 to February 5, 2018.




032760-67128/4851-4164-7194.1
         7.      The $10.00 filing fee has been submitted in connection with this

Motion.

                                      III. PRAYER

         For these reasons, Real Parties in Interest respectfully pray, that this Court

grant a two-week extension of time to file Real Parties in Interests’ response to the

Petition for Mandamus from January 8, 2018 to January 22, 2018, and (in

accordance with the qualified agreement of Relators to such relief) extend the

temporary relief granted to Relators staying Relators’ responses to discovery from

January 22, 2018 until February 5, 2018.

                                    Respectfully submitted,

                                    WALLER LANSDEN DORTCH & DAVIS, LLP


                                    By: /s/ Eric J. Taube_______________
                                          Eric Taube
                                          State Bar No. 19679350
                                          eric.taube@wallerlaw.com
                                          Jamie McGonigal
                                          State Bar No. 24007945
                                          iamie.mcgonigal@wallerlaw.com
                                           100 Congress Avenue, Ste. 1800
                                          Austin, Texas 78701
                                          Telephone: (512)685-6400
                                          Telecopier: (512)685-6417

                                    ATTORNEYS FOR APPELLEES




032760-67128/4851-4164-7194.1
                                CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
spoke to counsel for Relators, Ms. Mia Storm, about the merits of this Motion, as
well as Respondent the Honorable John Dietz, on January 4, 2018. Neither
Relators nor Respondent oppose this Motion; provided, however, that Relators’ lack
of opposition is incumbent upon the extension of temporary relief and the stay of
their discovery responses as described in the motion.


                                      /s/EricJ. Taube_______
                                      Eric J. Taube

                                 CERTIFICATE OF SERVICE

       Pursuant to the Texas Rules of Appellate Procedure, a true and correct copy
of the foregoing was served, via email, on the parties listed below, on the 4th day of
January, 2018.

Daniel R. Richards                              Geoffrey D. Weisbart
Clark Richards                                  Mia A. Storm
Daniel Riegel                                   Weisbart Springer Hayes LLP
Richards Rodriguez & Skeith, LLP                212 Lavaca Street, Suite 200
816 Congress Avenue, Suite 1200                 Austin, Texas 78701
Austin, Texas 78701                             gweisbart@wshllp.com
drichards@rrsfirm.com                           mstorm@wshllp.com
crichards@rrsfirm.com
driegel@rrsfirm.com                              Jason S. Scott
                                                 Osborne, Helman, Knebel & Scott, L.L.P
Randall C. Owens                                301 Congress Ave., Suite 1910
Wright & Close, L.L.P.                          Austin, Texas 78701
One Riverway, Suite 2200                        j sscott@ohkslaw.com
Houston, Texas 77056
owens@wrightclose.com                           Honorable John K. Dietz
                                                j ohndietz@mac.com



                                     /s/EricJ. Taube
                                     Eric J. Taube

032760-67128/4851-4164-7194.1